Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with David Fox on 7/21/2021.
The application has been amended as follows: 
Claim 1 last line, the limitation --, wherein the pivoting member has a semicircular receiving port that matches the outer circumferential shape of the contact part of the centrifugal mechanism, and wherein the governor component is triggered when a rotating center of the pivoting member, a curvature center of the semicircular receiving port of the pivoting member, and a rotating center of the governor component are collinear-- was added after “component”. 
Claim 4 was cancelled.
Claim 5 was cancelled.
Claim 8 line 5, “a semicircular” was deleted and replaced with --the semicircular--.
Claim 8 line 6, “the tension” was deleted and replaced with --a tension--.
Claim 10 last line, the limitation --, wherein the pivoting member has a semicircular receiving port that matches the outer circumferential shape of the contact part of the centrifugal mechanism, and wherein the governor component is triggered when a rotating 
Claim 13 was cancelled.
Claim 14 line 1, “Claim 13” was deleted and replaced with --Claim 10--.
Claim 15 line 1, “Claim 13” was deleted and replaced with --Claim 10--.
Claim 15 line 2, “a rotating center” was deleted and replaced with --the rotating center--.
Claim 15 line 3, “a rotating center” was deleted and replaced with --the rotating center--.
Claim 15 line 4, “a curvature center” was deleted and replaced with --the curvature center--.
Claim 16 was cancelled.
Claim 19 line 5, “a semicircular” was deleted and replaced with --the semicircular--.
Claim 19 line 6, “the tension” was deleted and replaced with --a tension--.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH D TRUONG whose telephone number is (571)270-3014.  The examiner can normally be reached on M-F 9-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571)272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Minh Truong/Primary Examiner, Art Unit 3654